Citation Nr: 0827873	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, which continued the 50 percent evaluation assigned for 
paranoid schizophrenia and denied service connection for IBS.

A Decision Review Officer (DRO) hearing was held in December 
2007.  A videoconference hearing was held in April 2008 
before the undersigned Veterans Law Judge.  At that time, the 
veteran submitted additional medical evidence along with a 
waiver of RO jurisdiction.

The issue of entitlement to service connection for IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's paranoid schizophrenia causes deficiencies 
in most areas, including work, family relations, and 
thinking, due to persistent paranoia, suspiciousness, social 
isolation, and difficulty in adapting to stressful 
circumstances.  

2.  The veteran's paranoid schizophrenia is not productive of 
total occupational and social impairment and the disability 
does not require frequent hospitalizations or cause marked 
interference with employment.
CONCLUSION OF LAW

The criteria for a 70 percent evaluation, and no more, for 
paranoid schizophrenia have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez, supra.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The Board notes that the notice provided in this case was 
issued prior to the decisions in Dingess and Vazquez.  As 
such, it does not take the form prescribed in those cases.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  Letters 
dated in March 2004 and January 2005 notified the veteran of 
the evidence necessary to substantiate a claim for an 
increased evaluation.  Specifically, that he may submit 
evidence showing this his service-connected paranoid 
schizophrenia had gotten worse.  He was advised that he may 
submit medical evidence or statements from other individuals 
who were able to describe the manner in which his disability 
has worsened.  The veteran was advised of the information and 
evidence that VA would obtain and of the information and 
evidence he was responsible for obtaining.  He was also asked 
to provide any evidence in his possession that he believed 
might support his claim.  The veteran was advised of the 
relevant regulations, to include the applicable rating 
criteria for schizophrenia, in the April 2007 SOC.  The claim 
was readjudicated by SSOC dated in January 2008.  The veteran 
has been given an opportunity to describe how his disability 
affects his daily life and employment at various VA 
examinations and has provided testimony regarding his 
disability at hearings before the RO and the Board.  A review 
of the record indicates the veteran has had ample opportunity 
to meaningfully participate in the adjudicative claims 
process and any errors or deficiencies regarding notice are 
considered harmless.  Additionally, as this decision grants a 
partial increase, the Board finds that a remand solely to 
provide additional notice would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
are in the file.  Records were obtained from VA Medical 
Centers (VAMC) in Brooklyn, Salisbury, and Las Vegas.  The 
veteran submitted private medical records in support of his 
claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided VA examinations for his psychiatric 
disability in April 2003, April 2004, June 2005, and October 
2007.  The veteran's claims folder was available for review 
at these examinations.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected paranoid 
schizophrenia since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that the 50 percent evaluation assigned 
for paranoid schizophrenia does not adequately reflect the 
severity of his disability.  In his VA Form 9, he reported 
continued problems with functioning on medication and that 
his symptoms keep him on edge with people.  

At the December 2007 DRO hearing, the veteran testified that 
his schizophrenia affects his ability to communicate and 
causes family problems.  He reported that he does not have 
any hobbies except for attending church.  He indicated that 
his condition causes isolation.  At the April 2008 
videoconference hearing, the veteran testified that his 
psychiatric medications were increased and that his condition 
causes problems working and with his family life.  He is 
currently working as a custodian, but has missed a lot of 
work due to his illness.  He is married, but cannot do a lot 
of things because he does not feel comfortable around others.  
He reported anger problems and that he tries to stay away 
from conflict.  His worst symptom is paranoia and he also 
experiences anxiety.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Paranoid schizophrenia is evaluated pursuant to the General 
Rating Formula for Mental Disorders.  A 50 percent evaluation 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007). 

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).

On VA examination in April 2003, the veteran was alert, 
cooperative, and friendly.  Mood was tense and a bit guarded.  
Affect was appropriate.  He was somewhat suspicious.  Memory 
was good and insight and judgment appeared adequate.  
Diagnosis was psychotic disorder, not otherwise specified, 
previously called schizophrenia, paranoid type.  GAF was 
reported as 53, with moderately serious impairment of social 
interactions.

On VA examination in April 2004, the veteran reported that he 
was currently working, but has difficulty with his coworkers.  
He feels they do not like him and that they "try to get into 
his head."  He reported medications help but do not take it 
all away.  He reported missing a lot of work due to his 
illness.  On mental status examination, the veteran was 
appropriately dressed.   Eye contact was good and speech was 
within normal limits.  Mood was euthymic and affect was 
appropriate.  Delusions and distortion of thought were noted.  
He denied having voices during the past two years.  Ability 
to concentrate was good.  Memory was excellent, but the 
ability to abstract was poor.  Judgment and insight were 
fair.  Diagnosis was schizophrenia, paranoid type.  GAF was 
reported as 51.

On VA examination in June 2005, the veteran reported anxiety, 
stress, poor sleep, and a lot of paranoia.  He also reported 
depression, lack of motivation, and concentration problems 
and that he misses a lot of work due to his illness.  He 
continues to take Risperdal.  He reported that he was 
socially isolated.  He continues to work but was stressed and 
thinking of retiring due to the paranoia.  On mental status 
examination, the veteran was neatly groomed and dressed.  
There was no pressured speech.  He did have some paranoia, 
ideas of reference, and delusions.  He denied hallucinations.  
He had mild depression, mild psychomotor retardation, and a 
fairly flat affect.  He was anxious.  He was oriented times 
four.  Judgment was good, but insight was poor.  GAF was 
reported as 45.  

The veteran was seen August 15, 2005 with complaints of 
increasing paranoia, suspiciousness, and stress.  He appeared 
anxious and thought that people were out to get him.  It was 
noted that he was psychotic, delusional, and had been having 
visual and auditory hallucinations.  He was depressed and 
hopeless with suicidal thoughts.  GAF was reported as 45 and 
inpatient hospitalization was recommended.  Note dated August 
18, 2005 indicates the veteran was to be discharged the 
following day.  At that time, he denied active 
hallucinations, suicidal/homicidal ideation, or paranoid 
ideas.  Diagnosis was chronic paranoid schizophrenia, acute 
exacerbation, resolving.

VA notes dated in July 2007 indicate the veteran moved and 
had been off his medication for the last six months.  On 
mental status examination, he was oriented times three with 
appropriate grooming.  Speech was normal.  Paranoid ideation 
was noted.  Insight was limited and judgment was reported as 
impulsive.  GAF was reported as 41.  Risperdal was restarted.  
Subsequent notes dated in 2007 indicate the veteran was 
fairly stable and compliant with medication.

The veteran most recently underwent VA examination in October 
2007.  He reported anxiety and stress.  He denied current 
hallucinations, but thinks people are talking about him and 
he is suspicious.  The veteran does not do the cooking or 
cleaning and does as little driving as possible.  He does not 
like being around people.  On mental status examination, he 
was casually groomed with appropriate attitude and eye 
contact.  He was moderately agitated.  He was alert and 
oriented times four.  Memory and concentration were good.  
The examiner noted that although he denied delusions, he was 
quite paranoid.  Mood was anxious and occasionally depressed.  
He reported occasional violent thoughts, but has not acted on 
them.  Affect seemed largely appropriate.  Speech was loud, 
intense, understandable and coherent.  It was not pressured.  
Stream of thought seemed relevant and logical.  He denied 
compulsions and phobias.  He could not do abstractions and 
had marginal awareness of the seriousness of the problem.  
GAF was reported as 50.  The examiner noted that the veteran 
is still paranoid and suspicious, but better than he was and 
that the medications are helping him.  

The evidence discussed above demonstrates that the veteran's 
schizophrenia is manifested by persistent paranoia, 
suspiciousness, social isolation, and difficulty adapting to 
stressful circumstances, such as work.  These symptoms have 
been shown to cause deficiencies in most areas, including 
work, family relations, and thinking.  Consequently, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  
38 C.F.R. § 4.7.

Although the evidence of record also documents hallucinations 
and delusions, these are not shown to be persistent in 
nature.  Furthermore, the veteran is able to perform the 
activities of daily living and is generally described as 
oriented.  There is also no evidence of grossly inappropriate 
behavior, and he is not shown to be a persistent danger of 
hurting self or others, or to suffer significant memory loss.  
In addition, the veteran's service-connected paranoid 
schizophrenia is otherwise not productive of total 
occupational and social impairment; thus, an evaluation 
greater than 70 percent is not warranted.  The assignment of 
staged ratings is also not for application.  See Hart, supra. 
 
The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  On review, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the rating schedule, has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 70 percent evaluation, and no more, for 
paranoid schizophrenia is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran contends that he currently has IBS that began 
during active duty.
 
Service treatment records dated January 4, 1978 note 
complaints of upper abdominal pain for one day.  Assessment 
was gastroenteritis.  Maalox was prescribed.  The veteran was 
seen the following day with continued complaints of stomach 
pain.  He reported that while on leave six months prior he 
saw a doctor who told him he had an ulcer.  In June 1978, the 
veteran was seen with complaints of lower abdominal pain for 
the past year.  Assessment was gastritis, chronic.  In 
November 1980, the veteran was seen with complaints of 
stomach problems.  Symptoms were noted to be suggestive of 
peptic ulcer disease.  Upper GI series was reported as 
normal.  Notes dated in November 1984 document complaints of 
stomach problems on and off.  Assessments included rule out 
ulcer, gastritis, and vague abdominal complaints of 
questionable etiology.  On report of medical history 
completed at the time of his Chapter 3 separation 
examination, the veteran reported having stomach trouble.  
The abdomen was reported as normal on clinical evaluation.

At the DRO hearing, the veteran testified that he went to 
sick call for his stomach on various occasions.  He reported 
that he noticed the problems in the early 1980's.  He 
indicated the problem was diagnosed in the military, but was 
called something other than IBS.  At the April 2008 
videoconference hearing, the veteran again testified that he 
went to sick call for his stomach.  He reported taking over-
the-counter medication and that he was treated at the VA 
within one year following discharge.  He testified that it is 
a chronic problem and that it gets worse when he is stressed 
or upset.  

Under VCAA, VA has a duty to assist the veteran in the 
development of a claim.  This includes VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).

In initial service connection claims, the VA must provide a 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Court in McLendon observed that the 
third prong, which requires an indication that the claimant's 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  Id. at 83.  Credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation is one type of 
evidence that may indicate a current disability is associated 
with service.  Id.  See also Charles v. Principi, 16 Vet. 
App. 370 (2004).

In this case, there is credible lay evidence of the veteran 
experiencing stomach problems on multiple occasions during 
service, and continuing after service.  Although the veteran 
is not competent to provide a nexus opinion (that current IBS 
is related to in-service complaints), see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), he is competent to report 
stomach pain during service and continuing since that time, 
and such testimony satisfies the third element identified in 
McLendon.  VA records also include a current diagnosis of 
IBS.  Therefore, the Board concludes that a VA examination 
and medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination for his stomach.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current stomach 
disability.  If so, an opinion should 
be provided as to whether it is at 
least as likely as not that any current 
stomach disability is related to his 
complaints during active service.  

If the examiner determines there is no 
relationship between the current 
diagnosis and in-service complaints, 
he/she should provide an opinion 
regarding whether any currently 
diagnosed stomach disability is 
proximately due to or the result of, or 
aggravated by the veteran's service-
connected paranoid schizophrenia.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	 Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for IBS.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


